Honorable Patrick J. Ridley Bell County Attorney P. O. Box 474 Belton, Texas 76513
Re: Applicability of the Texas Speedy Trial Act to juvenile cases.
Dear Mr. Ridley:
You have requested an opinion on whether the Texas Speedy Trial Act applies to juvenile cases commenced under Title 3 of the Texas Family Code. Your question is limited to the guarantees of this statute and does not extend to any constitutional right to a speedy trial.
The Speedy Trial Act covers criminal actions which proceed by way of indictment, information, or complaint. Code Crim. Proc. art.32A.02. A juvenile case under Title 3 is civil in nature and therefore is not a criminal action which would fall within the coverage of the Speedy Trial Act. An order entered in a juvenile proceeding is expressly not a conviction of a crime nor may the order result in the juvenile's incarceration in a penal institution. Family Code § 51.13. The action is not commenced with an indictment, complaint, or information but rather with a petition. Family Code § 53.04. The rules of civil procedure control, Family Code section 51.17, even though the burden of proof is the same as that applied in criminal cases. Family Code § 54.03(f). Appeal lies to the Courts of Civil Appeal and the Supreme Court. Family Code § 56.01. The public has limited access to the juvenile court proceedings and records. Family Code §§51.14, 51.16, 54.08.
It is our opinion that proceedings in juvenile court are not `criminal actions' and need not comply with provisions of the Speedy Trial Act. See, e.g., Carrillo v. State, 480 S.W.2d 612
(Tex. 1972).
 SUMMARY
The Speedy Trial Act does not extend to juvenile court proceedings conducted under Title 3 of the Texas Family Code.
Very truly yours,
John L. Hill Attorney General of Texas
Approved:
David M. Kendall First Assistant
C. Robert Heath Chairman Opinion Committee